Citation Nr: 1615944	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-36 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent disabling for right patellofemoral syndrome (a right knee disability). 

2. Entitlement to an initial rating in excess of 30 percent disabling for chronic bilateral heel contusions (a bilateral heel disability). 

3. Entitlement to service connection for a bilateral arm condition, to include carpal tunnel syndrome, claimed as a pinched nerve in both upper extremities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for right knee and bilateral heel disabilities, and assigned an initial non-compensable rating for each disability. The Atlanta RO has current jurisdiction. 

In February 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). In a January 2015 rating decision, the initial disability rating for the right knee disability was increased to 10 percent and the initial disability rating for the bilateral heel disability rating was increased to 30 percent. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issue of service connection for a bilateral arm condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. For the entire initial rating period on appeal, the Veteran's right knee disability has been manifested by subjective complaints of pain, excess fatigability, and decreased weight bearing tolerance; objective findings include right knee flexion limited to 120 degrees and full knee extension. 

2. For the entire initial rating period on appeal, degenerative arthritis, recurrent subluxation, lateral instability, ankylosis, malunion or non-union of the tibia and fibula, genu recurvatum, or impairment of semilunar cartilage have not been shown. 

3. For the entire initial rating period on appeal, the Veteran's bilateral heel disability has been manifested by severe symptoms, such as objective evidence of marked deformity and accentuated pain on manipulation and use. 

4. For the entire initial rating period on appeal, the Veteran's bilateral heel disability has not been manifested by pronounced symptoms, such as extreme tenderness of the plantar surfaces, marked inward displacement of the Achilles tendon, or severe spasm of the Achilles tendon on manipulation.


CONCLUSIONS OF LAW

1. For the entire rating period on appeal, the criteria for an initial rating in excess of 10 percent disabling for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019 (2015). 

2. For the entire rating period on appeal, the criteria for an initial rating in excess of 30 percent disabling for a bilateral heel disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

As the appeal arises from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection for right knee and bilateral heel disabilities, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include VA treatment records, VA examination reports from October 2006 and April 2014, and the Veteran's statements. 

The Veteran was afforded VA examinations in October 2006 and April 2014. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disabilities. In addition, the VA examiner addressed all the relevant rating criteria for rating knee and foot disabilities, including the functional impact of the Veteran's disabilities upon his occupational and social functioning. 

The Veteran has not been afforded an examination since April 2014; however, a specific assertion of worsening of symptoms since the last VA examination was not made. The Board finds that weight of the evidence does not demonstrate worsening since the last VA examination and another VA examination is not warranted. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). Such separate disability ratings are known as staged ratings.  

Regarding orthopedic disabilities, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Although pain may cause a functional loss, pain itself does not constitute functional loss. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 


Right Knee Disability

The Veteran contends that he has recurrent pain in his right knee that results in decreased functional capacity and decreased weight bearing tolerance. 

The Veteran's right knee disability is currently rated as 10 percent disabling under the hyphenated Diagnostic Code 5299-5019. See 38 C.F.R. § 4.71a. When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition. See 38 C.F.R. § 4.27. Patellofemoral syndrome is not listed in the Rating Schedule. Diagnostic Code 5019 contemplates bursitis, a similar painful musculoskeletal condition; therefore, the Board finds that the hyphenated Diagnostic Code 5299-5019 is an appropriate diagnostic code under which to rate the Veteran's right knee disability. 

The Rating Schedule provides that all diseases contemplated by Diagnostic Codes 5013 through 5024 (except gout) will be rated on limitation of motion of the affected body parts, as degenerative arthritis, which is contemplated by Diagnostic Code 5003. 38 C.F.R. § 4.71a. Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. Id. The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261. Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5260, a non-compensable rating will be assigned for limitation of knee flexion to 60 degrees; a 10 percent rating will be assigned for limitation of knee flexion to 45 degrees; a 20 percent rating will be assigned for limitation of knee flexion to 30 degrees; and a 30 percent rating will be assigned for limitation of knee flexion to 15 degrees. 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a non-compensable rating will be assigned for limitation of knee extension to five degrees; a 10 percent rating will be assigned for limitation of knee extension to 10 degrees; a 20 percent rating will be assigned for limitation of knee extension to 15 degrees; a 30 percent rating will be assigned for limitation of knee extension to 20 degrees; a 40 percent rating will be assigned for limitation of knee extension to 30 degrees; and a 50 percent rating will be assigned for limitation of knee extension to 45 degrees. 38 C.F.R. § 4.71a. 

Upon VA examination in October 2006, the Veteran reported knee pain that began while playing football in service. The VA examiner noted no tenderness to palpation, no swelling, and a normal gait. The VA examiner documented "complete range of motion."  The VA examiner noted a magnetic resonance imaging (MRI) report from August 2005 that documented a lateral tracking abnormality of the patella and a tear in the medial meniscus. 

A January 2008 VA treatment record reflects the Veteran's complaints of right knee pain, particularly with prolonged activity. The VA clinician noted mild crepitus in both knees, but noted normal strength, normal gait, no tenderness to palpation, and no swelling. 

A September 2009 VA treatment record reflects the Veteran's complaints of right knee pain and swelling that increased with prolonged activity. The VA clinician noted mild laxity with patellar mobilization and pain with full knee extension; however, the VA clinician noted a normal gait pattern, no effusion, and no knee joint laxity.  The VA clinician provided a diagnosis of patellofemoral syndrome.  

Upon VA examination in April 2014, the VA examiner noted tenderness to palpation, but noted normal strength and normal joint stability. The VA examiner documented 130 degrees of pain-free flexion and full, pain-free extension. Following repetitive testing, the Veteran demonstrated a loss of five degrees of flexion, which the VA examiner attributed to excess fatigability; the Veteran demonstrated no additional loss in extension range of motion. The Veteran denied flare-ups or receiving any current treatment. The VA examiner specifically found no evidence of recurrent subluxation, lateral instability, a current meniscal condition, or degenerative arthritis. The VA examiner opined that "the [Veteran's] right knee has no pain, weakness, fatigability or incoordination that would significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time."  

The preponderance of the evidence is against a finding of entitlement to an initial disability rating in excess of 10 percent for a right knee disability. Regarding limitation of motion, the weight of the evidence demonstrates that the Veteran's right knee disability has been manifested by a non-compensable limitation of motion. Diagnostic Code 5260 provides a compensable disability rating when knee flexion is limited to 45 degrees or less. Diagnostic Code 5261 provides a compensable disability rating when a veteran lacks at least 10 degrees of knee extension. The October 2006 VA examiner documented complete range of motion. The April 2014 VA examiner documented full knee extension and 130 degrees of knee flexion with a loss of five degrees upon repetitive testing due to excess fatigability. 

The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, specifically any additional limitation of motion due to pain or other orthopedic factors. Even with consideration of the additional loss of motion upon repetitive testing, the Veteran demonstrated a limitation of motion to, at worst, 125 degrees of flexion and no limitation of motion into knee extension during the April 2014 VA examination. See Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 206-07. The flexion limitation of motion due to excess fatigability represents a non-compensable limitation of motion under Diagnostic Code 5260. See 38 C.F.R. § 4.71a. 

The Veteran has reported pain with knee flexion that results in decreased weight bearing and squatting tolerance. While the April 2014 VA examiner opined that the Veteran's pain did not result in a functional limitation, several of the Veteran's treating physicians have noted his reported functional impairments. The currently assigned 10 percent disability rating is consistent with such symptoms. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019; see also 38 C.F.R. §§ 4.40, 4.45; see also Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 206-07. 

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his left knee disability. See Schafrath v. Derwinski, 1 Vet App. 589, 595 (1991). Specifically the Board has considered application of Diagnostic Codes 5258 and 5289 regarding meniscal pathologies as the October 2006 VA examiner noted an August 2005 MRI report that documented a tear in the right medial meniscus. However, there is no evidence that the Veteran has a dislocated meniscus with frequent episodes of locking, pain, and effusion so as to warrant a disability rating under Diagnostic Code 5258. 38 C.F.R. § 4.71a. Likewise, there is no evidence that the Veteran underwent surgical removal of meniscal cartilage so as to warrant a disability rating under Diagnostic Code 5259. Id. 

The Board has also considered entitlement to a higher disability rating under Diagnostic Code 5003. Under Diagnostic Code 5003, a 20 percent disability rating is provided, in the absence of limitation of motion, for X-ray evidence of involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a. However, there is no evidence that the Veteran has degenerative arthritis in two or more major joints or two or more minor joint groups. Therefore, a higher disability rating under Diagnostic Code 5003 is not warranted. 

The evidence does not reveal ankylosis, recurrent subluxation, lateral instability, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum; therefore, the criteria of Diagnostic Codes 5256, 5257, 5262, and 5263 do not apply. 38 C.F.R. § 4.71a.

The Veteran is competent to report observable symptoms, such as pain and fatigue. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the right knee disability. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Boards finds the preponderance of the evidence weighs against entitlement to an initial rating in excess of 10 percent disabling for a right knee disability. As the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent disabling, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Bilateral Heel Disability

The Veteran contends that his bilateral heel disability has caused more severe symptomatology than that contemplated by the disability rating currently assigned. Specifically, the Veteran contends that he has recurrent pain in both heels that results in decreased functional capacity and decreased weight bearing tolerance.

The Veteran's bilateral heel disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides disability ratings for acquired flatfeet conditions. Under Diagnostic Code 5276, mild symptoms that are relieved by a built-up shoe or arch support are assigned a non-compensable disability rating. Moderate symptoms manifested by a weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet are assigned a 10 percent disability rating whether they occur unilaterally or bilaterally. Severe symptoms manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities, are assigned a 20 percent disability rating if they occur unilaterally, or a 30 percent disability rating if they occur bilaterally. Pronounced symptoms manifested by marked pronation, extreme tenderness of the plantar surface, marked inward displacement and severe spasm of the Achilles tendon, that are not improved by orthopedic shoes or appliances are assigned a 30 percent disability rating if the occur unilaterally, or a 50 percent disability rating if they occur bilaterally. 

The words "mild," "moderate," "severe," and "pronounced" are not defined in the Rating Schedule. Rather, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. Use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Upon VA examination in October 2006, the Veteran reported bilateral heel pain that began after longer periods of driving, but was somewhat relieved with orthotic inserts. The VA examiner noted no tenderness to palpation, no swelling, and a normal gait pattern. The VA examiner also noted normal X-ray results. 

A September 2009 VA treatment record reflects the Veteran's complaints of bilateral heel pain that increased with prolonged activity, but improved with orthotic inserts. The VA examiner noted bilateral flattened arches and tenderness to palpation along the heel, but a normal gait pattern. The VA clinician diagnosed foot and heel pain due to flat feet and suspected plantar fasciitis. The VA clinician prescribed new orthotic inserts.

Upon VA examination in April 2014, the Veteran reported pain, numbness, and tingling in both heels. The Veteran reported currently received podiatric treatment including orthotic shoes and insoles; however, the Veteran denied flare-ups. Upon physical examination, the VA examiner noted pain on use of both feet that is accentuated with manipulation, marked pronation of both feet not improved with orthopedic appliances, and bilateral hallux valgus; however, the VA examiner specifically denied the presence of swelling, characteristic calluses, extreme tenderness, inward bowing of the Achilles tendon, a weight bearing line over the great toe, marked inward displacement and severe spasm of the Achilles tendon, and degenerative arthritis. In conclusion, the VA examiner opined that the Veteran did not experience functional loss in either foot, including during flare-ups or after repetitive use. 

The preponderance of the evidence is against a finding of entitlement to an initial disability rating in excess of 30 percent for a bilateral heel disability. As indicated above, a 30 percent disability rating under Diagnostic Code 5276 is provided for severe bilateral symptoms manifested by objective evidence of marked deformity, accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities. The April 2014 VA examiner documented a marked pronation deformity and pain upon use that was accentuated with manipulation. These findings are consistent with the Veteran's statements and additional clinical evidence across the appeal period. The Board finds these manifestations are consistent with the 30 percent disability rating currently assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

In review of the criteria for a 50 percent disability rating, the Board notes that the Veteran demonstrates marked pronation bilaterally and does not experience complete symptom relief with orthopedic appliances. However, there is no evidence of extreme tenderness of the plantar surfaces of the feet or marked inward displacement and severe spasm of the Achilles tendon. Therefore, in consideration of all the Veteran's symptoms, the Board finds that the symptomatology associated with the Veteran's bilateral heel disability more closely approximates the criteria for a 30 percent disability rating, and entitlement to a higher disability rating is not warranted. 

The Board has considered application of additional diagnostic codes that are raised by the evidence of record. Schafrath, 1 Vet. App. 589. In this regard, the April 2014 VA examiner noted bilateral hallux valgus. However, there is no evidence that the hallux valgus is severe in nature so as to be equivalent to amputation of the great toe. Therefore, a disability rating under Diagnostic Code 5280 is not warranted. See 
38 C.F.R. § 4.71a. In addition, there is no evidence of weak feet, claw feet, metatarsalgia, hallux rigidus, hammer toes, or malunion or nonunion of the ankle or foot bones. Therefore, an alternative or higher disability rating under Diagnostic Codes 5277-5279, 5281-5284 is not warranted. Id. 

The Veteran is competent to report symptoms. However, as it applies to the rating criteria used to evaluate this disorder, the competent medical evidence is more probative because of the need for clinical findings. 

For these reasons, the Boards finds the preponderance of the evidence weighs against entitlement to an initial rating in excess of 30 percent disabling for a bilateral heel disability. As the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent disabling, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. In this regard, the Veteran is service-connected for the right knee disability and the bilateral heel disability. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's right knee and bilateral heel disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria specifically provide for disability ratings for orthopedic disabilities based on limitation of motion, including due to pain and other orthopedic factors. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202. In this regard, the Veteran's right knee and bilateral heel disabilities are manifested by symptoms of pain, excess fatigability, and decreased weight bearing tolerance. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5276. The Veteran has reported functional impairments such as difficulty with prolonged activity; however, such impairment is considered as part of the schedular rating criteria. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the disabilities on appeal. In addition, the Board has additionally considered ratings under alternate schedular rating criteria as discussed above. See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595. 

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. As such, and in the absence of exceptional factors associated with the Veteran's right knee and bilateral heel disabilities, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). While the Veteran reports decreased ability to tolerate prolonged weight bearing activity, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal. 


ORDER

Entitlement to an initial rating in excess of 10 percent disabling for a right knee disability is denied. 

Entitlement to an initial rating in excess of 30 percent disabling for a bilateral heel disability is denied. 


REMAND

The Veteran was afforded VA examinations in October 2006 and April 2014 regarding the claimed bilateral arm condition. Throughout the appeal period, the Veteran has reported intermittent pain and tingling extending from his forearms to his shoulders; however, following each examination, the VA examiner opined that the Veteran did not have a current bilateral arm disability. The Veteran is a Persian Gulf veteran and the presumptive service connection provisions regarding qualifying chronic disabilities apply, which consider undiagnosed illnesses and medically unexplained chronic multisymptom illnesses. While both VA examiners opined that the Veteran did not have a disability, neither VA examiner provided an opinion as to whether the Veteran's reported symptoms were manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness. Accordingly, the Board finds that a new VA examination is needed to consider the nature and etiology of the Veteran's complaints to include as manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a Gulf War examination with regard to the claim of service connection for a bilateral arm condition. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, and physical examination, the VA examiner should address the following questions:

a. Do the Veteran's reported symptoms of bilateral arm pain and tingling, as reflected throughout the appeal period, constitute a disability?

If no, the VA examiner is asked to reconcile such finding with the September 2009 VA treatment record that provided provisional diagnoses of carpal tunnel syndrome and olecranon ulnar nerve entrapment. 

b. If yes, is the Veteran's reported bilateral arm symptomatology attributable to a known clinical diagnosis or is his symptomatology a manifestation of an undiagnosed illness?

c. If the VA examiner determines that the Veteran's bilateral arm symptomatology is attributable to a known clinical diagnosis, then the VA examiner is asked to provide the following opinion:

Is the Veteran's bilateral arm symptomatology consistent with: (1) a diagnosable, but medically unexplained, chronic multisymptom illness of unknown etiology, (2) a diagnosable, chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

d. If the VA examiner determines that the Veteran's bilateral arm symptomatology is either a diagnosable, chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, then the VA examiner is asked to provide the following additional opinions:

i. Did the Veteran's diagnosed bilateral arm condition have its onset during service or is it otherwise causally related to any event or circumstance of service?

ii. Is the Veteran's diagnosed bilateral arm condition related to a presumed environmental exposure experienced by the Veteran during service in Southwest Asia?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions; however, his/her attention is drawn to the following:

*During the October 2006 VA pre-discharge examination, the Veteran reported intermittent bilateral upper arm pain that began after vigorous weight lifting. The Veteran reported no current symptoms, and the VA examiner diagnosed the Veteran's complaints as "history of mild upper arm strains, resolved." 

*A January 2008 VA treatment record reflects that the Veteran reported bilateral arm pain, numbness, and tingling due to laying on his side or overexertion. The VA clinician provided an assessment of bilateral anterior arm pain with overexertion, but indicated that no further evaluation or treatment was indicated. 

*In a June 2009 statement, the Veteran indicated that he continues to experience intermittent pain in both arms, from his wrists to his shoulders, particularly when he exercises, which is alleviated with anti-inflammatory medications. 

*A September 2009 VA treatment record reflects that the Veteran reported pain and weakness in both arms. The VA clinician noted positive neurological signs and provided provisional diagnoses of carpal tunnel syndrome and ulnar nerve compression/entrapment. 

*Following the April 2014 VA examination, the VA examiner documented a normal neurological examination. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


